Citation Nr: 1743666	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, to include erectile dysfunction, and as related to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from August 1961 to June 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran appeared and testified at a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in July 2015.  A transcript of this hearing is associated with the claims file.  

Thereafter, in December 2015, the Board remanded the Veteran's claims for additional development to include obtaining VA examinations with medical opinions.  The requested development having been completed, the Veteran's claims have been returned to the Board after having been readjudicated in a March 2016 Supplemental Statement of the Case.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  As will be discussed in further detail below, the Board finds that substantial compliance with the prior remand directives has been met and, therefore the Board may proceed forward with adjudicating the Veteran's claims without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have had onset during service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for a bilateral hearing loss disability as a chronic disease, is unrelated to an injury, disease, or event in service.

2.  The Veteran's currently diagnosed hypertension was not affirmatively shown to have had onset during service; was not manifested to a compensable degree within one year from the date of separation from service; and is neither related to his active military service, including his presumed exposure to herbicide agents in the Republic of Vietnam, nor is it secondary to his service-connected diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for hypertension are not met on either a direct or secondary basis.  38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

As to the duty to assist, the Board finds that VA has attempted to assist the Veteran in developing his claims and has provided all assistance it can, given the information the Veteran has provided.  The Veteran was advised in a September 2010 letter to identify all medical care providers, whether VA or private, who have treated him for the claimed conditions and provide VA with releases so that his medical records could be obtained.  This letter also advised the Veteran that it is ultimately his responsibility to provide VA with evidence to support his claims.  The Board notes that, at the same time he filed these claims for service connection, the Veteran had just been granted service connection for his diabetes mellitus, type II, and had other claims pending.  In addition, during the pendency of this appeal, the Veteran filed other claims for service connection that he received similar letters with similar advisements.  Thus, the Board finds the Veteran is knowledgeable about the claims process and knows or should have known about VA's need to be provided with any private treatment records relating to the claimed conditions.   

The Veteran provided a statement from his private treating physician in September 2010 relating to his hypertension but he never provided VA with a release form to obtain that physician's records nor has he provided them to VA despite being asked to do so multiple times.  At the Board hearing in July 2015, the Veteran identified treatment at VA for his hypertension, and his VA treatment records back to July 2007, when he first started treatment at VA, have been associated with his claims file.  Moreover, in its December 2015 remand, the Board noted that this private physician's treatment records were not in the record and requested additional efforts be undertaken to obtain these records and any other private treatment records relating to the Veteran's claims.  In January 2016, a letter was sent to the Veteran requesting he provide VA with release forms for any private treating providers or the treatment records himself, but he did not respond.  As the Veteran has failed to adequately identify and provide VA with a release to obtain his private physician's treatment records despite being asked to do so, the Board finds that VA has complied with its duty to assist the Veteran in obtaining all known documentary evidence.  

Furthermore, subsequent to the Veteran's claims being recertified to the Board, additional medical records were associated with his claims file that appear to be pertinent to the Veteran's claim for service connection for hypertension.  Typically the submission of such new evidence requires initial review by the Agency of Original Jurisdiction (AOJ) before the Board can review it.  38 C.F.R. § 20.1304(c).  However, the Veteran was advised during his hearing before the undersigned that there may be additional evidence added into the file between the time it was reviewed at the AOJ and the time this decision is signed, and he waived his right to have initial AOJ review of such evidence.  See hearing transcript at 2.

Furthermore, the Board notes that the Veteran underwent VA examinations in January 2016 in accordance with the Board's remand.  The Veteran's representative has taken exception to the VA examination conducted for the Veteran's hypertension claim.  The representative contends that the hypertension examiner's medical opinion is inadequate because she failed to provide thorough rationale to support the medical opinions rendered but simply listed the dates of diagnoses of the Veteran's hypertension and alluded to the lack of evidence of hypertension in the Veteran's service treatment records.  The representative argues that examination report does not explain how the date of the Veteran's initial diagnoses of hypertension and the lack of evidence in his service treatment records support the unfavorable medical opinion.  The representative asked that the Board remand again for a new VA examination to be conducted by a physician of appropriate expertise, preferably a cardiologist. 

The Board respectfully disagrees and finds the VA examiner's medical opinions to be sufficiently adequate when her medical opinions are read along with her examination report as a whole.  The Board finds the VA examiner's medical opinions to be highly probative as they are clearly based upon a review of the entire record and sound medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board acknowledges that the examiner's rationales are set forth in almost a bullet type fashion and her statements are very succinct.  She does not provide a lot of discussion to explain her reasoning.  However, the examiner stated her opinions and rationales in both her examination report and on the Medical Opinion Disability Benefits Questionnaire (DBQ).  She does provide adequate reasoning for her opinions such that the reader can discern the basis for her conclusions.  Some of her rationale is stated in her examination report and some of her rationale is stated in the Medical Opinion DBQ.  Both reports "must be read as a whole" to determine the examiner's rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  On review of the examiner's reports as a whole, it is clear that she based her opinion on the service treatment records, the current available post-service treatment records and her medical experience, and such opinion is adequately explained.  

Furthermore, the Veteran has not provided any opposing medical opinions and he has not shown that he is competent to rebut the VA examiner's medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnoses).  Furthermore, he cites to no record evidence indicating that the examiner was incompetent, had erroneous facts, or misinformed the Board.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir.2009).  The Board acknowledges that the representative stated that its inquiries to the Alabama Board of Medical Examiner and Medical Licensure Commission of Alabama indicated that the VA examiner holds a medical license with a specialty in internal medicine and asserted, given the "inadequacy of the medical opinion and rational provided," that the claim should be remanded and assigned to be conducted by a physician of appropriate expertise such as a cardiologist.  The representative, however, did not explain how an internist who commonly treats such conditions as hypertension would have less knowledge in providing a medical opinion than a cardiologist.  

Generally, an examiner is a presumed qualified to conduct the examination, which includes providing the medical opinions requested.  See Parks v. Shinseki, 786 F.3d 581, 585 (Fed. Cir. 2013); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  A claimant can challenge the competence of a VA opinion's provider, but must set forth the specific reasons why that the expert is not qualified to give an opinion.  See Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  In the present case, the only reason set forth by the Veteran's representative is that the VA examiner is a specialist in internal medicine rather than cardiology.  The Board does not find that to be a valid reason to challenge the VA examiner's competency in this case because hypertension is a common medical problem most often treated by a person's primary care physician, which physicians are often internal medicine specialists.  Consequently, the Board does not find that the representative has met the burden of establishing that the January 2016 VA examiner's either lacked competency or that her medical opinions are inadequate for rating purposes.  

However, even, arguendo, if the medical opinions are inadequate because they lack specificity, it does not necessarily mean that they are entitled to absolutely no probative weight.  Monzingo, 26 Vet. App. at 107.  If an opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  However, if an opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.  See Nieves-Rodriguez, 22 Vet. App. at 302; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (citing United States v. Welsh, 774 F.2d 670, 672 (4th Cir.1985) ("The probative value of evidence is its tendency ... to establish the proposition that it is offered to prove.").  "VA is not permitted to completely ignore even an 'inadequate' opinion or examination, whether it is in favor or against a veteran's claim."  Monzingo, 26 Vet. App. at 107.  In the present case, the VA examiner's opinions may lack specificity but they are in no way based on an inaccurate factual premise and neither the Veteran nor his representative has argued that they are.  Thus, even assuming, that the representative was correct in stating that they are inadequate, the opinions are not totally lacking in probative value.  Given the fact that the Veteran has presented no opposing medical opinions, the Board does not believe such inadequacy would be sufficient to require the Board to remand the Veteran's claim for a new VA examination.  So long as the examination is sufficient for rating purposes, which the Board finds it is here, even if it were to accept the representative's argument (which it has not), a new examination is not required and the Board may proceed to adjudicate the claim without prejudice to the Veteran.  

As for the VA examination conducted in January 2016 for the Veteran's claim for service connection for hearing loss, the Veteran's representative did not allege any specific deficiency with the examination, but merely cites the general case law for the proposition that the lack of audiometric testing in service consistent with a hearing loss impairment pursuant to 38 C.F.R. § 3.385 does not preclude the Veteran from showing that his current hearing loss disability is related to his military service, citing to Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) and Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Upon review of the January 2016 VA examination report and the medical opinion provided, the Board finds that it is adequate for rating purposes as it is clearly based upon a full interview with the Veteran, objective testing of the Veteran's hearing and a complete review of this claims file.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the foregoing reasons, the Board finds that VA has satisfied its duty to assist the Veteran.  Additional efforts to assist him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss that he claims is related to military noise exposure.  Specifically, the Veteran reports exposure to large diesel engines while in service and contends that his current hearing loss is related thereto as he denies any post-service occupational or recreational noise exposure.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

A veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he/she may establish the required nexus between his/her current hearing disability and his/her term of military service by showing that his/her current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  

The service treatment records show the Veteran had three audiometer tests during service - at his enlistment examination in August 1961, at a hearing conservation evaluation in June 1963 and at his separation examination in April 1964.  The Board notes that all of these tests were conducted using American Standards Association (ASA) units, which were utilized by the military prior to October 31, 1967.  For comparison with current ISO(ANSI) units, conversion will be shown in the parentheses).  

Pure tone thresholds, in decibels, at his enlistment examination in August 1961were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20(35)
15(25)
10(20)
X
10(15)
LEFT
15(30)
10(20)
10(20)
X
10(15)

The Board notes that, with the conversion to ISO(ANSI) units, it almost appears as if the Veteran had some auditory thresholds that indicated some degree of pre-existing hearing loss.  However, on the enlistment examination, the examiner did not note a defect in the Veteran's hearing and he was given a "1" on the PULHES profile for his hearing.  

In June 1963, on evaluation for Hearing Conservation, pure tone thresholds, in decibels, were as follows.  The Board notes that this record indicates that the Veteran "always or frequently" wore ear protection other than dry cotton during exposure to loud noise.




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
-5(5)
-5(0)
LEFT
0(15)
0(10)
-5(5)
-5(5)
-5(0)

Finally, the last audiometric evaluation seen in the Veteran's service treatment records was at his separation examination in April 1964.  Pure tone thresholds, in decibels, on audiometric testing at that time are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
0(10)
-10(0)
-10(0)
5(10)
LEFT
0(15)
-10(0)
-10(0)
-10(0)
10(15)

The Veteran reported at his Board hearing that he was told by someone that his in-service tests showed a difference in his hearing.  After reviewing these reports, the Board acknowledges that, from a laypersons perspective, there is a difference between the Veteran's enlistment and separation audiometer readings.  However, they seem to show an improvement in his hearing rather than a worsening as the numbers are lower at the time of his separation than they were on his enlistment examination.  The Board notes that, on the April 1964 Report of Medical Examination, there is no notation of a defect in the Veteran's hearing and his PULHES profile shows a "1" was assigned for his hearing.  

Based on the foregoing, the Board finds there is nothing in the Veteran's service treatment records to show he had a loss of hearing during his active military service although there is an indication that he was exposed to noise exposure since he was evaluated for Hearing Conservation in June 1963.  The Veteran's DD214 shows that his military occupational specialty was Power Production Specialist (civilian comparative: Diesel Mechanic).  Consequently, the Board finds that the in-service noise exposure described by the Veteran appear consistent with his military occupational specialty and the circumstances of his service.  In-service noise exposure is, therefore, acknowledged.

However, the evidence of record fails to demonstrate that his current bilateral hearing loss is related to such noise exposure.  The Board acknowledges that the Veteran denies any post-service occupational or recreational noise exposure.  However, the first post-service evidence showing a diagnosis of bilateral hearing loss is a September 2010 VA Audiology consultation note that indicates audiological testing that day showed he has significant hearing loss.  The Veteran was seen in November 2010 for an audio examination.  The examiner noted that audiological test results taken that day suggested mild to moderate sensorineural hearing loss bilaterally.  He also stated that he had reviewed the Veteran's claims file and that hearing tests conducted at the August 1961 enlistment examination and the April 1964 discharge examination indicated normal hearing acuity bilaterally.  The examiner commented that he compared the enlistment hearing test to the separation hearing test noting there was no threshold shift (i.e., no significant change in hearing). Therefore, it was the examiner's opinion that the Veteran's noise exposure from the military did not cause his hearing loss in that hearing was normal at discharge.  

The Veteran underwent a second VA examination in January 2016.  The assessment was again bilateral sensorineural hearing loss.  The examiner answered "No" to the question of whether there was a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for the right and left ear.  The examiner opined that the diagnosed bilateral sensorineural hearing loss is not at least as likely as not (50 percent probability or greater) caused by or a result of an event in the military service.  In her rationale, she acknowledged that the Veteran served as a power production operator in the service, and he was around loud diesel engines and was provided plugs for hearing protection.  However, she stated that his enlistment examination indicated his hearing was within normal limits bilaterally, as well as his separation examination also indicated his hearing  was within normal limits, with no significant positive threshold shifts noted at any frequency in either ear.  As a civilian, he worked as a general manager of a car dealership and denied any occupational noise exposure.   

The Board finds the VA examiners medical opinions to be highly probative to the issue as to whether the Veteran's current bilateral hearing loss is related to his military noise exposure.  The VA examinations and the medical opinions provided are clearly based upon a full examination of the Veteran and a review of evidence in the claims file, including consideration of the Veteran's prior medical history and examinations that have been made available.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Despite, the Veteran's contentions, the VA examiners both opined that the Veteran's current bilateral hearing loss is not related to his military service  

The Veteran has not submitted any opposing medical opinion relating his current hearing loss to his military service.  Rather he relies on his own statements.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection. Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board acknowledges that the Veteran is competent to describe his symptoms of hearing loss through the years.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the question as to causation is typically one left to a medical professional and, as is the case with most medical conditions, hearing loss could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Thus, his statements associating his hearing loss to noise exposure in service simply are not competent nexus evidence.

There are many years between discharge from service in 1964 and the first complaints of hearing problems. The absence of continuity of symptoms from active service until many years later is persuasive evidence against continuity of symptomatology and also against service connection on a presumptive basis.

Consequently, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for bilateral hearing loss is warranted as the only competent and probative nexus evidence of record is against the claim.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Hypertension

The Veteran seeks service connection for hypertension on either a direct or secondary basis.  On a direct basis, he contends that his hypertension is directly related to his military service or is related to his presumed exposure to herbicide agents (i.e., Agent Orange) during his service in the Republic of Vietnam.  On a secondary basis, the Veteran alleges that his hypertension is related to his service-connected diabetes mellitus, type II (diabetes).  

The Board initially notes that, although hypertension is a chronic disease under 38 C.F.R. § 3.309(a), the Veteran does not contend, nor does the evidence show, that his hypertension manifested to compensable degree within one year after his discharge from service.   Consequently, presumptive service connection for a chronic disease under 38 C.F.R. § 3.307(a)(3) is not warranted.  Further, there are many years between discharge from service in 1964 and the first complaints of symptoms related to hypertension. The absence of continuity of symptoms from active service until many years later is persuasive evidence against continuity of symptomatology.

With regard to the Veteran's claim that his hypertension is related to exposure to herbicide agents in the Republic of Vietnam, the Board acknowledges that the Veteran's service in Vietnam, and thus exposure to herbicides agents, was previously conceded by the RO when it awarded the Veteran service connection for diabetes.  However, hypertension has not been acknowledged by the Secretary of VA as a disease caused by such exposure.  See 38 C.F.R. § 3.309(e).  The Board acknowledges though, as the Veteran has pointed out, that, in its 2010 update, the National Academies of Science (NAS) placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange:  Update 2010, 77 Fed. Reg. 47924-28 (Aug. 10, 2012).    

In order to assist him, the Board requested a medical opinion in its December 2015 examination.  The Veteran was provided a VA examination in January 2016.  As a result of that examination, the VA examiner opined that the Veteran's currently diagnosed hypertension is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, in this case the Veteran's exposure to herbicide agents in the Republic of Vietnam.  When reading the examiner's rationale as a whole from both the examination report and the Medical Opinion DBQ, the Board finds that her rationale for her opinion includes the facts that (1) the Veteran was diagnosed with essential hypertension in 2007, 43 years after his herbicide exposure, and (2) "essential" means it is not secondary to any other condition.  The examiner essentially stated that it would not take that many years for him to exhibit hypertension if it was due to exposure to herbicide agents in service.  

Likewise, as to otherwise directly related to service, the examiner opined that the Veteran's hypertension is less likely as not (50 percent or greater probability) otherwise incurred in or caused by service.  In her rationale, the examiner stated that the Veteran's hypertension was diagnosed as essential hypertension in 2007.  Furthermore, she stated that the service treatment records are negative for hypertension, as well as that his April 1961 discharge examination showed his blood pressure was within normal limits.  She further stated on her examination report that it would not take that many years (from 1964 to 2007) for the Veteran to exhibit hypertension.  

The Board acknowledges the private treating physician's medical statement from August 2010, in which he states that the Veteran was already taking medications for diabetes when he put him on medicine for hypertension.  The Board actually finds this statement to be against finding direct service connection because, when considered with the other evidence of record, it indicates that the Veteran's hypertension did not have its onset until many years after service as his diabetes was not diagnosed until 2000 or 2001.  The absence of hypertension in the service treatment records or of persistent symptoms of such a disorder at separation, along with the first evidence being many years later, tends to disprove the assertion that the Veteran's hypertension was incurred during his active military service.  Service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service); see also Horn v. Shinseki, 25 Vet. App. 231, 240 n.7 (2012) (stating that, when the Board uses the absence of evidence as negative evidence, there must be "'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'").

The Board finds the VA examiner's medical opinions to be highly probative to the question of a nexus relationship between the Veteran's current hypertension and his active military service.  They are clearly based upon her review of the entire record.  The Veteran has not submitted any opposing medical opinion, but rather relies on his own unsubstantiated statements, which are not competent to provide the medical nexus evidence required.  See 38 C.F.R. § 3.159(c).  Based on the foregoing, therefore, the Board finds that the preponderance of the evidence is against finding that service connection is warranted for hypertension on a direct basis.

As for the Veteran's claim that his hypertension is secondary to his service-connected diabetes, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran has contended that there is a connection between his use of insulin and his hypertension.  On his VA Form 9, the Veteran referred to a report from Healthfirst that talks about how, when there is always a rise of glucose in the bloodstream, there is a compensatory increase in insulin secretion from the pancreas, and with time and constant high consumption of carbohydrates, insulin excess becomes a constant in the bloodstream causing a condition known as hyperinsulinemia, which in turn causes high blood pressure.  He stated that he feels that this report and his high insulin connect his diabetes to his hypertension.  Unfortunately, the Board believes the Veteran is misreading this report.  The Board attempted to find this report online; however, notes that this was clearly from a private insurance company and was not able to find it on their website.  The Veteran takes insulin for his diabetes, but there is no medical evidence to suggest that he has hyperinsulinemia or that his insulin usage is affecting his blood pressure.  

Nevertheless, the Board remanded the Veteran's claim in December 2015 to obtain medical opinions to assist the Veteran in developing his claim.  As a result of the January 2016 VA examination, the VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's hypertension is caused or aggravated by his service-connected diabetes.  The VA examiner noted that the Veteran's diabetes was diagnosed in 2001, and he was diagnosed in 2007 to have essential hypertension.  She stated that the term "essential" means that the Veteran's hypertension is not secondary to any other condition.  With regards to aggravation, she also noted that the Veteran's treatment records reveal that his kidney function has been normal from 2007 to October 2015, but that, in December 2015, he developed renal failure due to acute kidney injury (AKI) and glomerulonephritis (GNS) and in 2016 he was placed on Cytoxan treatment.  Nevertheless, she stated that there was no aggravation because his kidney function has been normal from 2007 to October 2015.  

The Board acknowledges that the VA examiner's opinion is limited to just the time when he was found to have renal failure and kidney problems.  The Board also acknowledges that, in a July 2016 rating decision, the RO granted service connection for diabetic nephropathy and glomerulonephritis.  However, the Board finds that the Veteran's subsequent VA treatment records, although showing changes in to his anti-hypertension medications, do not show persistent issues with his hypertension and indicate that most of the changes made to his medications were due to them not being compatible with his new diagnosis of kidney disease.  Furthermore, although the Veteran was placed back on Lasix (Furosemide), the medical evidence shows this was due to his kidney disease for edema in his legs rather than for his hypertension.  Consequently, the listing of this medication by the January 2016 VA examiner as one of his blood pressure medications was incorrect.  Rather, the treatment records show the Veteran has consistently been on two medications for his hypertension and, at times, a diuretic such as Lasix (Furosemide) or Hydrochlorothiazide has been added.  But the current records do not indicate that his treatment has been adjusted necessarily as a result of the Veteran's diabetes.  Furthermore, the Veteran underwent a VA renal examination in June 2016 as a result of which he was diagnosed to have diabetic nephropathy and glomerulonephritis, both diagnosed in 2015 as a result of the December 2015 hospitalization.  The VA examiner specifically stated that the Veteran does not have hypertension due to renal dysfunction or caused by any kidney condition.  Nor did the examiner indicate in the examination report that the Veteran's hypertension was being aggravated by the Veteran's newly diagnosed diabetic nephropathy.  Consequently, the Board finds that there is no evidence to suggest that the Veteran's hypertension is caused or aggravated by his newly diagnosed and service-connected kidney disease either.

The Board finds the VA examiner's opinions as to whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes to be highly probative as they are clearly based upon a review of the available records, as well as the Veteran's contentions.  Nieves-Rodriguez, supra.  The Veteran has not submitted any opposing medical opinion, but rather, again relies upon his own unsubstantiated statements, which are not competent as he has no expertise to render such opinions that require medical knowledge.  See 38 C.F.R. § 3.159(c); Jandreau, supra.  The Board acknowledges the private treating physician's medical statement from August 2010, in which he states that the Veteran was already taking medications for diabetes when he put him on medicine for hypertension.  However, this statement gives no real medical opinion, but merely states a fact, which is that the Veteran's hypertension was treated after his diabetes.  The Board does not dispute that the Veteran's hypertension had its onset subsequent to his diabetes.  However, that fact alone does not mean that his hypertension is related to his diabetes.  Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's hypertension is proximately due to, the result of or was aggravated by his service-connected diabetes.  

In conclusion, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for hypertension is warranted on either a direct or secondary basis.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for hypertension is denied.





____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


